Citation Nr: 0931220	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-36 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee degenerative joint disease.  

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from July 1944 to August 
1946, and from February 1947 to May 1949.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision in July 2003 
that denied service connection for the claimed left and right 
knee disorders.  

The Board remanded the case to the RO in August 2006 for 
additional development of the record. In March 2007, the RO 
granted service connection for degenerative joint disease of 
the left and right knees.  In so doing, 10 percent ratings 
were assigned to both disorders, effective from July 15, 
2002.  The Veteran thereafter perfected an appeal to that 
decision.  

As the Veteran perfected an appeal to the initial ratings 
assigned following the grant of service connection for his 
bilateral knee disorders the Board has characterized these 
issues in accordance with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (appeals from original 
awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since 
the effective date of the grant of compensation.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The clinical signs and manifestations of left knee 
degenerative joint disease have been productive of a 
disability picture that more nearly approximated that of 
moderate recurrent subluxation involving the left knee.  

2  The clinical signs and manifestations of  right knee 
degenerative joint disease have been productive of a 
disability picture that more nearly approximated that of 
moderate recurrent subluxation involving the left knee.


CONCLUSIONS OF LAW

1.  The scheduler criteria for the assignment of an 
evaluation of 20 percent, but no higher, for left knee 
degenerative joint disease have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.7, 4.71(a) including Diagnostic Code 5257 (2008).

2.  The scheduler criteria for the assignment of an 
evaluation of 20 percent, but no higher, for right knee 
degenerative joint disease have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.7, 4.71(a) including Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), spoke only to cases of entitlement to an increased 
rating.

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the Veteran that reasonably affects the 
fairness of this adjudication.

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  There is no 
suggestion that any VA defect in assisting the Veteran 
reasonably affects the fairness of this adjudication.

Indeed, the Veteran has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.


Laws and Regulations

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2008).

The history of disability is even more important where, as 
here, the Veteran essentially disagrees with the initial 
evaluation assigned upon the grant of service connection.  In 
such a case, separate ratings can be assigned for separate 
periods of time, based on the levels of disability manifested 
during each separate period of time, from the effective date 
of service connection.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Such "staged ratings" are appropriate in 
this case.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.32(a), 
4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain). In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional loss are to be "'portray[ed]' (§ 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id. at 206.

The left and right knee degenerative joint disease 
disabilities are currently both rated under the provisions of 
Diagnostic Codes 5010-5260.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007), 
arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007), degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Other criteria identified by other Diagnostic Codes involving 
the rating of a knee disability include Diagnostic Code 5257, 
impairment of the knee, manifested by recurrent subluxation 
or lateral instability, where the knee will be rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Given the disability evaluations assigned the Veteran's 
bilateral knee disorder, potentially additional applicable 
Diagnostic Codes provide ratings as follows.  If flexion of 
the knee is limited to 45 degrees, a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees, a 20 
percent rating is in order.  If flexion of the knee is 
limited to 15 degrees, a 30 percent rating is in order.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

If extension of the knee is limited to 10 degrees, a 10 
percent rating is in order.  If extension of the knee is 
limited to 15 degrees, a 20 percent rating is in order.  If 
extension of the knee is limited to 20 degrees, a 30 percent 
rating is in order.  If extension of the knee is limited to 
30 degrees, a 40 percent rating is in order.  If extension of 
the knee is limited to 45 degrees, a 50 percent rating is in 
order.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

Under Diagnostic Code 5262, malunion of the tibia and fibula 
with slight knee disability warrants a 10 percent evaluation; 
where moderate knee disability is present, a 20 percent 
evaluation is warranted; and where marked knee disability is 
present, a 30 percent evaluation is warranted.  

Finally, under 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2008), higher evaluations are warranted for varying degrees 
of ankylosis.  Ankylosis is the immobility and consolidation 
of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In 
this case, however, there is no objective evidence that 
either of the Veteran's knees has ever been ankylosed.

The Board has considered all pertinent section of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher rating for  left and right knee disabilities.

Factual Background/Analysis

Review of a private radiology report dated in June 2002 shows 
that bilateral osteoarthritis of the knees was diagnosed.  

An August 2002 letter from a private Doctor of Osteopathy, 
A.K., noted that he had been treating the Veteran for chronic 
knee pain.  The Veteran had related that his condition had 
been worsening over time, and that recent X-rays had revealed 
osteoarthritis of the bilateral knees.  

A letter dated in October 2003, shows that a private Doctor 
of Osteopathy, D.M., discussed his evaluation of the Veteran 
that occurred on that same day.  The Veteran complained of 
instability of his patella with nontracking and subluxation, 
and sometimes frank dislocation when he turned his knee the 
wrong direction.  Examination of the bilateral knees showed 
slight varus deformity of the knees with profuse 
osteoarthritis changes.  Patellofemoral crepitus was present 
in both knees.  A flexion contracture of 5 degrees 
bilaterally was observed.  Flexion to approximately 100 
degrees was demonstrated, and no varus/valgus instability was 
present at full extension.  Some looseness to the Veteran's 
medial retinaculum bilaterally was observed, with the ability 
to push the patella two quadrants to the lateral side as 
opposed to no subluxation medially.  X-rays were noted to 
show end stage degenerative changes to the bilateral 
patellofemoral joints, with moderate degenerative changes in 
the bilateral tibial femoral joints.  

The examiner commented that the Veteran's bilateral 
patellofemoral joints had experienced maltracking, chronic 
subluxation, and repetitive dislocations.  He added that this 
history of repetitive chondral damage had led to the 
Veteran's end stage arthritis, which required replacement at 
this time.  

A January 2006 letter from the above-mentioned D.M. shows 
that he examined the Veteran at that time.  The Veteran's 
continuing chronic bilateral knee issues were noted, to 
include bilateral anterior knee pain.  Examination showed a 
slight varus deformity of both knees with profuse 
osteoarthritic changes.  Moderate patellofemoral crepitus 
with full active range of motion was reported.  Flexion to 
about 100 degrees bilaterally was noted.  

The Veteran was afforded a VA orthopedic examination in 
September 2006.  The Veteran complained of bilateral knee 
pain for the past several years, with increased stiffness.  
He described the pain as moderate to severe in intensity.  He 
denied swelling, but complained of fatigue and lack of 
endurance, especially after prolonged walking.  The Veteran 
complained of flare-ups, with cold weather and prolonged 
walking.

Examination showed no right knee swelling, however, crepitus 
was present.  No redness or weakness was shown.  Mild 
tenderness was present.  Right knee flexion was to 115 
degrees, with pain, extension to zero degrees, without pain.  
The Veteran had decreased range of motion due to stiffness, 
and an 8 degree varus angulation of the right knee.  No right 
knee instability was observed.  The Veteran's left knee was 
essentially not examined by the examiner.  Bilateral 
degenerative changes of the knees were reported to be 
present.  

On the basis of the medical record in this case, the Board 
concludes that the severity of the right and left knee 
disabilities meet the criteria for separate 20 percent 
ratings. Specifically, the medical findings reported, as 
discussed, findings consistent with chronic subluxation and 
repetitive dislocations of the bilateral patellofemoral 
joints.  This repetitive chondral damage was noted to have 
led to the Veteran's end stage arthritis. The 20 percent 
ratings contemplate all functional impairment, including 
pain, associated with the bilateral knee condition; 
limitation of motion shown by the record does not warrant 
further compensable evaluations on that basis. See Codes 
5260, 5261. 

In essence, the Board is of the opinion that the Veteran's 
complaints of pain and related functional loss during this 
period, concerning his left and right knee disorders, with 
degenerative joint disease, are shown to have more nearly 
approximated that of moderate recurrent subluxation, 
warranting the application of 20 percent ratings.   38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca. The benefit of the doubt is 
resolved in the Veteran's favor. 38 U.S.C.A. § 5107.

Extraschedular Consideration

The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to extraschedular 
consideration.

First, the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.

Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."

Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
A referral for an extraschedular review is not warranted as 
there is no showing or even assertions of marked interference 
with employment due to  left and right knee disabilities or 
frequent periods of hospitalization that are not addressed in 
rating the disability.

For these reasons, the Board finds that referral for 
extraschedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.



ORDER

An increased, initial rating of 20 percent for left knee 
degenerative joint disease is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

An increased, initial rating of 20 percent for right knee 
degenerative joint disease is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


